J-S41045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    DANIEL C. WORK, JR.                        :
                                               :
                      Appellant                :       No. 1670 MDA 2016

          Appeal from the Judgment of Sentence September 23, 2016
              In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0005372-2010


BEFORE:       GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 24, 2017

        Appellant, Daniel C. Work, Jr., appeals from the judgment of sentence

entered in the Lancaster County Court of Common Pleas, following his jury

trial convictions of one count of rape of a child, two counts of involuntary

deviate sexual intercourse with a child (“IDSI”), and one count of corruption

of minors.1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises one issue for our review:


____________________________________________


1
    18 Pa.C.S.A. §§ 3121(c), 3123(b), and 6301(a)(1), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S41045-17


         WHETHER THE [TRIAL] COURT’S SENTENCE OF NOT LESS
         THAN TEN NOR MORE THAN 20 YEARS WAS AN ABUSE OF
         DISCRETION IN VIEW OF [APPELLANT’S] LACK OF
         SIGNIFICANT PRIOR CRIMINAL RECORD AND HIS
         OUTSTANDING ADJUSTMENT TO STATE PRISON?

(Appellant’s Brief at 4).

      Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.    Commonwealth v. Sierra, 752 A.2d
910, 912 (Pa.Super. 2000). Prior to reaching the merits of a discretionary

aspects of sentencing issue:

         [W]e conduct a four-part analysis to determine: (1)
         whether appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see [Pa.R.Crim.P. 720]; (3) whether
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to the discretionary

aspects of sentence are generally waived if they are not raised at the

sentencing hearing or raised in a motion to modify the sentence imposed at

that hearing.   Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.Super.

2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

      When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating that there is a substantial


                                      -2-
J-S41045-17


question as to the appropriateness of the sentence under the Sentencing

Code.     Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002);

Pa.R.A.P. 2119(f). “The requirement that an appellant separately set forth

the reasons relied upon for allowance of appeal furthers the purpose evident

in the Sentencing Code as a whole of limiting any challenges to the trial

court’s evaluation of the multitude of factors impinging on the sentencing

decision to exceptional cases.” Commonwealth v. Phillips, 946 A.2d 103,

112 (Pa.Super. 2008), appeal denied, 600 Pa. 745, 964 A.2d 895 (2009),

cert. denied, 556 U.S. 1264, 129 S. Ct. 2450, 174 L. Ed. 2d 240 (2009).

        The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.          Commonwealth v. Anderson, 830
A.2d 1013 (Pa.Super. 2003). A substantial question exists “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Sierra, supra at 913.

        Instantly,   Appellant   properly   preserved   his   claim   for   review.

Nevertheless, after a thorough review of the record, the briefs of the parties,

the applicable law, and the well-reasoned opinion of the Honorable Dennis E.

Reinaker, we conclude Appellant’s issue merits no relief.         The trial court

opinion comprehensively discusses and properly disposes of the question

presented.     (See Trial Court Opinion, filed November 22, 2016, at 3-7)


                                       -3-
J-S41045-17


(finding: court did not impose manifestly excessive sentence, in view of

circumstances of crime and history and character of Appellant; court was

fully informed by pre-sentence investigative (“PSI”) report and relied on

report in reaching its sentence; Appellant received standard range sentence;

court’s review of PSI report in conjunction with standard range sentence

demonstrates Appellant’s sentence was not manifestly excessive; moreover,

Appellant committed multiple sex acts upon 6-year-old male victim on

multiple occasions; court imposed all sentences concurrently; sentence is

consistent with protection of public as Appellant’s total confinement will

prevent him from having further sexual encounters with children; Victim’s

adoptive mother testified that offenses seriously impaired Victim’s childhood;

Victim can no longer enjoy common activities such as sleepovers and/or

overnight camping trips; Victim now requires specialized bathroom policies

at school due to his sexual experiences; court heard multitude of testimony

regarding devastating impact of Appellant’s acts on Victim and sentence

imposed was consistent with that impact; sentence is consistent with

Appellant’s rehabilitative needs; Appellant states he has had “outstanding

adjustment to prison,” has been free of misconduct during his incarceration,

and has participated in various programs; sentence imposed is addressing

Appellant’s rehabilitative needs; even if Appellant’s claim that court did not

consider Appellant’s “good behavior” while in prison raised substantial

question for appellate review, there is no evidentiary support that court


                                    -4-
J-S41045-17


failed to consider Appellant’s conduct in prison; court heard Appellant’s

testimony regarding his improved conduct in prison and imposed sentence

within guideline range; court did not abuse its discretion). 2 Accordingly, we

affirm on the basis of the trial court opinion.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2017




____________________________________________


2
  Appellant claims he is not arguing the court failed to consider, or was
unaware of, Appellant’s positive adjustment in prison when the court re-
sentenced Appellant. (See Appellant’s Brief at 19). Rather, Appellant
argues the court abused its discretion when it imposed an identical sentence
in light of Appellant’s good behavior while in prison. See id. Appellant cites
no relevant legal authority to support this position. Therefore, Appellant
waived this sentencing issue. See Commonwealth v. Johnson, 604 Pa.
176, 985 A.2d 915 (2009), cert. denied, 562 U.S. 906, 131 S. Ct. 250, 178
L. Ed. 2d 165 (2010) (explaining appellant waives issue on appeal where he
fails to present claim with citations to relevant authority or develop issue in
meaningful fashion capable of review).



                                           -5-
Circulated 07/10/2017 03:36 PM